DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 1-9, 17-20. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The limitations in claims 1-9, 17-20 performed by “evolved packet core”, “load balancing module” and “network slicing module” (In this application, the recited core, module have no structural meanings and are considered as generic placeholders, “evolved packet”, “load balancing” and “network slicing” are not structural modifiers).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: Fig 1, paragraph 17-28.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10-12, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2018/0255480 in view of Dhillon, US 2013/0308945.

For claim 1. Yang teaches: An information handling system, comprising: a processor; a memory; an evolved packet core (Yang, fig 1, paragraph 24-28; fig 11, paragraph 68-70; implicit that access controller includes processor, memory and evolved packet core; please notes according to Applicants’ specification, evolved packet core is just a processing core, processing device (Specification, paragraph 19))
to initiate a tiered communication network access policy by: detecting the connection of an endpoint device to the communication network via one of a plurality of access points; (Yang, fig 11, paragraph 68-90, “The receiving unit 1110 of the access controller 1100 in FIG. 11 receives load status association information from a plurality of wireless APs in a wireless local area network, respectively. The load status association information includes load information and connectivity information. The 
receiving data descriptive of a tier assigned to the endpoint device; (Yang, fig 11, paragraph 68-90, “the load information may also include priority information of one or more UEs. The priority information indicates whether the UE is a high-priority UE with a high priority.”; there are clearly two tiers of UE, high priority and low priority (not high priority))
and determining if a communication channel is available on the communication network for the endpoint device to use; (Yang, fig 11, paragraph 68-90, “when the balancing unit 1120 determines that it is necessary to recalculate the load connection of the wireless network, a base matrix may be established using the load status association information, and all available load connection schemes may be enumerated based on a predetermined constraint condition.”; more details in fig 3-10, paragraph 53-67 where it discusses how available connections for UE to use are determined; channel is just a connection)
and a load balancing module to: based on the tier assigned to the endpoint device, determine which communication channel among a plurality of communication channels to allow the endpoint device to access the communication network with; and determine which, among the plurality of access points within the network to facilitate the endpoint device to communicatively coupled to the communication network; (Yang, fig 11, paragraph 68-90, “The available load connection scheme is required to retain connection between the high-priority UE and an AP that currently connected to the UE…  After all of the available load connection schemes are obtained, the balancing unit 1120 may select 
and reallocate endpoint device access to the one of the plurality of access points based on: a number of endpoint devices communicatively coupled to the communication network via any of the access points of the plurality of access points; the tier assigned to each of the endpoint devices; and network slice requirements for each endpoint device. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67; UEs are clearly reallocated access (connection) to APs based on the current loads of the APs, the tiers of the UEs (high priority or low priority), and bandwidth requirements (required units of bandwidth) of the UEs; current loads of the APs include a number of endpoint devices communicatively coupled to the network via the AP as described in paragraph 72, “Preferably, the load information may include at least one of bandwidth occupied by one or more UEs in an AP corresponding to the load information, respectively, a bandwidth capacity of the AP, and current UE connection information. The current UE connection information indicates information of one or more UEs who currently establish connection with the AP.”; the tiers of the UEs (high priority or low priority) are already discussed multiple times above; bandwidth requirements (required units of bandwidth) is slice requirements since slice is just a segment of bandwidth)
Even though it’s well-known in the art that slice is a segment of bandwidth, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Dhillon from the same or similar fields of endeavor teaches: slice is a segment of bandwidth (Dhillon, paragraph 81, “The bandwidth spectrum of a Super-Channel 50 may be divided into "slices" of width, i.e. bandwidth segments, also known as frequency slices or spectral slices.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dhillon into Yang, since Yang suggests a technique for managing portions of bandwidth (units of bandwidth), and Dhillon strengthens Yang by suggesting that slice is a segment/portion of bandwidth since it’s well-known in the art to divide bandwidth into segments known as slices (Dhillon, paragraph 81) in the analogous art of communication.

For claim 2. Yang and Dhillon disclose all the limitations of claim 1, and Yang further teaches: wherein, when the evolved packet core determines that a communication channel is available, the evolved packet core assigns the endpoint device to a communication channel and updates a look-up table maintained on the memory that contains data identifying the endpoint device and its associated assigned tier. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67; UEs are assigned available connections to APs and the table is updated; table explicitly identifies the UE and implicitly identifies the associated assigned tiers since high priority UEs are moved to the top the table)

For claim 3. Yang and Dhillon disclose all the limitations of claim 1, and Yang further teaches: wherein the load balancing module, subsequent to conducting a load balancing process, further determines whether a communication channel is available for the endpoint device to communicatively couple to and, where there is no communication channel to couple to, the load balancing module determines whether the tier of the endpoint device is less than or equal to any connected endpoint devices. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67, when connection to 

For claim 5. Yang and Dhillon disclose all the limitations of claim 3, and Yang further teaches: wherein, when the load balancing module determines that the tier of the endpoint device is less than or equal to any connected endpoint device, the load balancing module determines whether another access point is available for the endpoint device to be communicatively coupled to. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67, when connection to an AP is not available (overloaded), select the next AP with connection available to connect to; implicit that the UE’s priority is determined since these steps only applied to low priority UEs; low priority UEs are clearly of equal tier, priority to each other)

For claim 10. Yang teaches: A method of managing data connections to a communication network (Yang, fig 11, paragraph 68-90); comprising: 
initiating a tiered communication network access policy by: detecting the connection of one of a plurality of endpoint devices to the communication network via one of a plurality of access points; (Yang, fig 11, paragraph 68-90, “The receiving unit 1110 of the access controller 1100 in FIG. 11 receives load status association information from a plurality of wireless APs in a wireless local area network, respectively. The load status association information includes load information and connectivity information. The connectivity information is information for indicating one or more UEs that can be connected to an AP corresponding to the load status association information… Preferably, the load information may include at least one of bandwidth occupied by one or more UEs in an AP corresponding to the load information, respectively, a bandwidth capacity of the AP, and current UE connection 
receiving data descriptive of a tier assigned to the endpoint device; (Yang, fig 11, paragraph 68-90, “the load information may also include priority information of one or more UEs. The priority information indicates whether the UE is a high-priority UE with a high priority.”; there are clearly two tiers of UE, high priority and low priority (not high priority))
determining if a communication channel is available on the communication network for the endpoint device to use; (Yang, fig 11, paragraph 68-90, “when the balancing unit 1120 determines that it is necessary to recalculate the load connection of the wireless network, a base matrix may be established using the load status association information, and all available load connection schemes may be enumerated based on a predetermined constraint condition.”; more details in fig 3-10, paragraph 53-67 where it discusses how available connections for UE to use are determined; channel is just a connection) 
based on the tier assigned to the endpoint device, determining which communication channel among a plurality of communication channels to allow the endpoint to access the communication network with; and determining which, among the plurality of access points within the network to facilitate the endpoint device to communicatively coupled to the communication network; (Yang, fig 11, paragraph 68-90, “The available load connection scheme is required to retain connection between the high-priority UE and an AP that currently connected to the UE…  After all of the available load connection schemes are obtained, the balancing unit 1120 may select the load balancing connection scheme for balancing loads of the APs… The connecting unit 1130 determines a correspondence relation between a specific UE and one of the plurality of APs based on the load balancing connection scheme, so that a connection between a UE in the wireless LAN and an AP corresponding to the UE is established.”; more details in fig 3-10, paragraph 53-67; high priority UEs retain connection with their 
and reallocating endpoint access to the one of the plurality of access points based on: a number of endpoint devices communicatively coupled to the communication network via any of the access points of the plurality of access points; the tier assigned to each of the endpoint devices; and slice requirements for each endpoint device. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67; UEs are clearly reallocated access (connection) to APs based on the current loads of the APs, the tiers of the UEs (high priority or low priority), and bandwidth requirements (required units of bandwidth) of the UEs; current loads of the APs include a number of endpoint devices communicatively coupled to the network via the AP as described in paragraph 72, “Preferably, the load information may include at least one of bandwidth occupied by one or more UEs in an AP corresponding to the load information, respectively, a bandwidth capacity of the AP, and current UE connection information. The current UE connection information indicates information of one or more UEs who currently establish connection with the AP.”; the tiers of the UEs (high priority or low priority) are already discussed multiple times above; bandwidth requirements (required units of bandwidth) is slice requirements since slice is just a segment of bandwidth)
Even though it’s well-known in the art that slice is a segment of bandwidth, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Dhillon from the same or similar fields of endeavor teaches: slice is a segment of bandwidth (Dhillon, paragraph 81, “The bandwidth spectrum of a Super-Channel 50 may be divided into "slices" of width, i.e. bandwidth segments, also known as frequency slices or spectral slices.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dhillon into Yang, since Yang suggests a 

For claim 11. Yang and Dhillon disclose all the limitations of claim 10, and Yang further teaches: further comprising assigning the endpoint device to a communication channel and updating a look-up table that contains data identifying the endpoint device and its associated assigned tier when it is determined that a communication channel is available. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67; UEs are assigned available connections to APs and the table is updated; table explicitly identifies the UE and implicitly identifies the associated assigned tiers since high priority UEs are moved to the top the table)

For claim 12. Yang and Dhillon disclose all the limitations of claim 10, and Yang further teaches: further comprising determining whether a communication channel is available for the endpoint device to communicatively couple to subsequent to conducting a load balancing process and, where there is no communication channel to couple to, determining whether the tier of the endpoint device is less than or equal to any connected endpoint devices. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67, when connection to an AP is not available (overloaded), select the next AP with connection available to connect to; implicit that the UE’s priority is determined since these steps only applied to low priority UEs; low priority UEs are clearly of equal tier, priority to each other)

For claim 14. Yang and Dhillon disclose all the limitations of claim 12, and Yang further teaches: further comprising determining whether another access point is available for the endpoint device to be 

For claim 17. Yang teaches: An information handling system, comprising: a processor; a memory; an evolved packet core (Yang, fig 1, paragraph 24-28; fig 11, paragraph 68-70; implicit that access controller includes processor, memory and evolved packet core; please notes according to Applicants’ specification, evolved packet core is just a processing core, processing device (Specification, paragraph 19))
to initiate a tiered communication network access policy by: detecting the connection of a plurality of endpoint devices to the communication network via a plurality of access points; (Yang, fig 11, paragraph 68-90, “The receiving unit 1110 of the access controller 1100 in FIG. 11 receives load status association information from a plurality of wireless APs in a wireless local area network, respectively. The load status association information includes load information and connectivity information. The connectivity information is information for indicating one or more UEs that can be connected to an AP corresponding to the load status association information… Preferably, the load information may include at least one of bandwidth occupied by one or more UEs in an AP corresponding to the load information, respectively, a bandwidth capacity of the AP, and current UE connection information. The current UE connection information indicates information of one or more UEs who currently establish connection with the AP.”)
receiving data descriptive of a tier assigned to each of the endpoint devices; (Yang, fig 11, paragraph 68-90, “the load information may also include priority information of one or more UEs. The 
and determining if a communication channel is available on the communication network for each of the endpoint devices to use; (Yang, fig 11, paragraph 68-90, “when the balancing unit 1120 determines that it is necessary to recalculate the load connection of the wireless network, a base matrix may be established using the load status association information, and all available load connection schemes may be enumerated based on a predetermined constraint condition.”; more details in fig 3-10, paragraph 53-67 where it discusses how available connections for UE to use are determined; channel is just a connection)
a network slicing module to form a plurality of virtualized logical networks associated with the evolved packet core; (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67, various load connection schemes are various virtualized logical networks; unit (module) that manages units of bandwidth for UEs is a networking slicing module since slice is just a segment of bandwidth)
and a load balancing module to: based on the tier assigned to each of the plurality of endpoint devices and the virtualized logical network that each of the plurality of endpoint devices is coupled to, determine which communication channel among a plurality of communication channels to allow the endpoint devices to access the communication network with; and determine which, among the plurality of access points within the network to facilitate the endpoint devices to communicatively coupled to the communication network; (Yang, fig 11, paragraph 68-90, “The available load connection scheme is required to retain connection between the high-priority UE and an AP that currently connected to the UE…  After all of the available load connection schemes are obtained, the balancing unit 1120 may select the load balancing connection scheme for balancing loads of the APs… The connecting unit 1130 determines a correspondence relation between a specific UE and one of the plurality of APs based on the load balancing connection scheme, so that a connection between a UE in the wireless LAN and an AP 
and reallocate endpoint device access to the one of the plurality of access points based on: a number of endpoint devices communicatively coupled to the communication network via any of the access points of the plurality of access points; the tier assigned to each of the endpoint devices; and virtualized logical network requirements for each of the plurality of endpoint devices. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67; UEs are clearly reallocated access (connection) to APs based on the current loads of the APs, the tiers of the UEs (high priority or low priority), and bandwidth requirements (required units of bandwidth) of the UEs; current loads of the APs include a number of endpoint devices communicatively coupled to the network via the AP as described in paragraph 72, “Preferably, the load information may include at least one of bandwidth occupied by one or more UEs in an AP corresponding to the load information, respectively, a bandwidth capacity of the AP, and current UE connection information. The current UE connection information indicates information of one or more UEs who currently establish connection with the AP.”; the tiers of the UEs (high priority or low priority) are already discussed multiple times above; bandwidth requirements (required units of bandwidth) is virtualized logical network requirements since various load connection schemes are various virtualized logical networks)
Even though it’s well-known in the art that slice is a segment of bandwidth, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Dhillon from the same or similar fields of endeavor teaches: slice is a segment of bandwidth (Dhillon, paragraph 81, “The bandwidth spectrum of a Super-Channel 50 may be divided into "slices" of width, i.e. bandwidth segments, also known as frequency slices or spectral slices.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dhillon into Yang, since Yang suggests a technique for managing portions of bandwidth (units of bandwidth), and Dhillon strengthens Yang by suggesting that slice is a segment/portion of bandwidth since it’s well-known in the art to divide bandwidth into segments known as slices (Dhillon, paragraph 81) in the analogous art of communication.

For claim 18. Yang and Dhillon disclose all the limitations of claim 17, and Yang further teaches: wherein, when the evolved packet core determines that a communication channel is available, the evolved packet core assigns the endpoint device to a communication channel and updates a look-up table maintained on the memory that contains data identifying the endpoint device and its associated assigned tier. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67; UEs are assigned available connections to APs and the table is updated; table explicitly identifies the UE and implicitly identifies the associated assigned tiers since high priority UEs are moved to the top the table)

For claim 19. Yang and Dhillon disclose all the limitations of claim 17, and Yang further teaches: wherein the load balancing module, subsequent to conducting a load balancing process, further determines whether a communication channel is available for the endpoint device to communicatively couple to and, where there is no communication channel to couple to, the load balancing module determines whether the tier of the endpoint device is less than or equal to any connected endpoint devices. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67, when connection to an AP is not available (overloaded), select the next AP with connection available to connect to; implicit that the UE’s priority is determined since these steps only applied to low priority UEs; low priority UEs are clearly of equal tier, priority to each other)

For claim 20. Yang and Dhillon disclose all the limitations of claim 17, and Yang further teaches: wherein the load balancing module cycles through each connection to the evolved packet core by each of the plurality of endpoint devices and reallocates those connections in order to optimize a data throughput, a connection reliability, and a data bandwidth, for each of the plurality of endpoint devices. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67, cycles through each connection and reallocated for load balancing; load balancing would optimize a data throughput, a connection reliability, and a data bandwidth as discuss in paragraph 89-90)

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2018/0255480 in view of Dhillon, US 2013/0308945 and further in view of Pasulka, US 2018/0054791.

For claim 4. Yang and Dhillon disclose all the limitations of claim 3, however Yang doesn’t teach: wherein, when the load balancing module determines that the tier of the endpoint device is not less than or equal to any connected endpoint devices, the load balancing module drops from the communication network a lower-tiered connected endpoint device.
Pasulka from the same or similar fields of endeavor teaches: wherein, when the load balancing module determines that the tier of the endpoint device is not less than or equal to any connected endpoint devices, the load balancing module drops from the communication network a lower-tiered connected endpoint device. (Pasulka, paragraph 43-44, “each device may be associated with a priority level 222 which may enable that device to receive enhanced service. For example, a device with a high priority may be provided service even if it requires a low priority device to be dropped from the network temporarily”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pasulka into Yang and Dhillon, since Yang suggests a technique for providing access, service to devices with various priorities, tiers and Pasulka suggests the beneficial way of dropping lower priority device so that high priority device can be provided service to ensure that connection from high priority device is made as quickly as possible (Pasulka, paragraph 43-44)  in the analogous art of communication.

For claim 13. Yang and Dhillon disclose all the limitations of claim 12, however Yang doesn’t teach: further comprising dropping from the communication network a lower-tiered connected endpoint device when it is determined that the tier of the endpoint device is not less than or equal to any connected endpoint devices.
Pasulka from the same or similar fields of endeavor teaches: further comprising dropping from the communication network a lower-tiered connected endpoint device when it is determined that the tier of the endpoint device is not less than or equal to any connected endpoint devices. (Pasulka, paragraph 43-44, “each device may be associated with a priority level 222 which may enable that device to receive enhanced service. For example, a device with a high priority may be provided service even if it requires a low priority device to be dropped from the network temporarily”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pasulka into Yang and Dhillon, since Yang suggests a technique for providing access, service to devices with various priorities, tiers and Pasulka suggests the beneficial way of dropping lower priority device so that high priority device can be provided service to ensure that connection from high priority device is made as quickly as possible (Pasulka, paragraph 43-44)  in the analogous art of communication.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2018/0255480 in view of Dhillon, US 2013/0308945 and further in view of Niass, US 2013/0005391 and Wong, US 10,432,798.

For claim 6. Yang and Dhillon disclose all the limitations of claim 1, and Yang further teaches: wherein the plurality of communication channels comprises a private WiFi communication channel, and a public WiFi communication channel (Yang, paragraph 24-25, 31, Wifi connections between AP and UE are considered private since they includes private keys; paragraph 31, connections between AP and UE are considered public since they occurred in public open area)
Yang doesn’t teach: a public 4G long term evolution (LTE) communication channel, a private 4G LTE communication channel.
Niass from the same or similar fields of endeavor teaches: a public 4G long term evolution (LTE) communication channel, a private 4G LTE communication channel (Nias, fig 1, paragraph 18-22, “Network A 120 comprises a private LTE system, illustratively a home public safety LTE system; Network B 122 comprises a private LTE system, illustratively a neighboring public safety LTE system; and Network C 124 comprises a public LTE system, illustratively a commercial carrier mobile phone LTE system. However, the plurality of networks can comprise any combination of 3GPP (3.sup.rd Generation Partnership Project), broadband, legacy or non-3GPP radio access type systems including, but not limited to LTE systems, Wireless Local Area Network (WLAN) systems, and Code Division Multiple Access (CDMA) systems, GPRS (general packet radio service) systems, Land Mobile Radio (LMR) systems, and WiMAX (Worldwide Interoperability for Microwave Access) systems.”; subscriber unit, UE attaches, connects to various systems such as private LTE system, public LTE system; channel is just a connection)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Niass into Yang and Dhillon, since Yang suggests 
Yang also doesn’t teach: a 5G mm wave communication channel, a citizens broadband radio service (CBRS) communication channel.
Wong from the same or similar fields of endeavor teaches: a 5G mm wave communication channel, a citizens broadband radio service (CBRS) communication channel. (Wong, fig 4A-4B, column 10, line 32-61, “In one example, eNB1 408 and eNB2 410 can communicative via different frequency bands (e.g., citizens broadband radio service (CBRS), millimeter wave ( mmWave), etc.). In another example, eNB1 408 and eNB2 410 can be in compliance with different technologies”; column 3, line 29-50, “It should be noted that although various aspects and embodiments have been described herein in the context of fixed wireless and/or nomadic networks, the disclosed aspects are not that limited and can be applied to other wireless communication technologies, including, but not limited to 4G and/or future wireless technologies (e.g., to provide internet of things (IoT) connectivity). As an example, the wireless communication technologies can also include universal mobile telecommunications system (UMTS), code division multiple access (CDMA), Wi-Fi, worldwide interoperability for microwave access (WiMAX), general packet radio service (GPRS), enhanced GPRS, third generation partnership project (3GPP), LTE, third generation partnership project 2 (3GPP2) ultra mobile broadband (UMB), high speed packet access (HSPA), evolved high speed packet access (HSPA+), high-speed downlink packet access (HSDPA), high-speed uplink packet access (HSUPA), Zigbee, or another IEEE 802.XX technology. Additionally, substantially all aspects disclosed herein can be exploited in fifth generation (5G) and/or 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wong into Yang, Dhillon and Niass, since Yang suggests a technique for managing connections between UEs and access points, and Wong suggests the beneficial way of having such connections include 5G mmWave and CBRS since such are well-known and well-used communication protocols (Wong, fig 4A-4B, column 3, line 29-50, column 10, line 32-61) thus using them would ease implementation and improve compatibility in the analogous art of communication.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2018/0255480 in view of Dhillon, US 2013/0308945 and further in view of Mishra, US 2021/0029781 and Senarath, US 2017/0085493.

For claim 7. Yang and Dhillon disclose all the limitations of claim 1, and Yang further teaches: wherein the slice requirements for each endpoint device includes communication network bandwidth requirements. (Yang, fig 11, paragraph 68-90; more details in fig 3-10, paragraph 53-67; bandwidth requirement (required units of bandwidth) of the UEs)
Yang doesn’t teach: communication network low latency requirements and communication network security requirements
Mishra from the same or similar fields of endeavor teaches: communication network low latency requirements, and communication network security requirements (Mishra, paragraph 43-44, “Each slice has a requirement for a different QoS, security considerations, latency characteristics, Inline Services, etc.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Mishra into Yang and Dhillon, since Yang suggests a technique for managing network requirements, and Mishra suggests the beneficial way of including slice requirements which include latency requirements and security requirements into such network requirements in order to support different type of services (Mishra, paragraph 43-44) in the analogous art of communication.
Yang, Dhillon and Mishra don’t teach: access point proximity requirements
Senarath from the same or similar fields of endeavor teaches: access point proximity requirements (Senarath, paragraph 70, “The location of APs in wireless networks is information that is often provided within a slice of a physical wireless network. Thus, the SP is able to have a vision of a network in which a representation of an Access Point (e.g. a virtualized access point) is provided for each AP associated with resources allocated to the SP.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Senarath into Yang, Dhillon and Mishra, since Mishra suggests a technique for managing slice requirements, and Senarath suggests the beneficial way of including access points’ location into such slice requirements since the location of access points in wireless networks is information that is often provided within a slice of a physical wireless network (Senarath, paragraph 70) in the analogous art of communication.

Allowable Subject Matter
Claims 8-9, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462